Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy Scott Rader appeals the district court’s order denying his 18 U.S.C. § 3582 *413(2006) motion for a reduction in sentencing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rader, No. 1:04-cr-00071-jpj-l, 2009 WL 3667075 (W.D.Va. Nov. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.